IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CABANA BEACH CLUB, LLC,              NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-5437

KEY BANK NATIONAL
ASSOCIATION, A NATIONAL
BANKING ASSOCIATION, IN
ITS CAPACITY AS
ADMINISTRATIVE AGENT,
CABANA CAY
INVESTMENTS, LLC, AN
OHIO LIMITED LIABILITY
COMPANY, ET AL.,

      Appellee.

_____________________________/

Opinion filed July 7, 2014.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

Joseph M. Cook, North Salt Lake, Utah, for Appellant.

John H. Pelzer of Greenspoon Marder, P.A., Fort Lauderdale, for Appellee.



PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF, and WETHERELL, JJ., CONCUR.